Citation Nr: 9916335	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-00 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Service connection for the cause of the veteran's death 
due to ionizing radiation exposure.

2. Basic eligibility for Dependents Educational Assistance 
(DEA) under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
January 1957.  Service department records verify that the 
veteran participated in Operation WIGWAM, a radiation-risk 
activity, in 1955.  The veteran died in February 1987, at the 
age of 53.  The immediate cause of death was metastatic 
adenocarcinoma, unknown primary.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied the benefits sought.  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.  

2. The veteran died on February [redacted] 1987; the immediate cause 
of death was listed as metastatic adenocarcinoma, unknown 
primary. 

3. During his lifetime, the veteran had not filed any 
disability claims. 

4. The veteran had active service during the Korean Conflict 
and was present in a defined area of atmospheric nuclear 
weapons testing in 1955.  

5. The veteran's maximum possible dose of radiation exposure 
was 0.165-rem gamma.  The veteran's film badge dosage was 
zero rem.  

6. The medical evidence of record indicates that the 
veteran's adenocarcinoma was not present in-service and 
first manifested more than 30 years after the veteran's 
ionizing radiation exposure in-service.  

7. No competent evidence has been submitted to show that the 
veteran's death was caused, hastened, or substantially or 
materially contributed to by ionizing radiation exposure 
in-service or any other incident during service.  

8. There is no legal recourse to grant DEA benefits.  


CONCLUSIONS OF LAW

1. Metastatic adenocarcinoma, unknown primary, was not 
incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (1998).

2. Metastatic adenocarcinoma, unknown primary, was not the 
result of exposure to ionizing radiation in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154 (West 
1991); 38 C.F.R. §§ 3.307, 3.309(d), 3.311 (1998); 63 Fed. 
Reg. 50993-50995 (1998) (to be codified at 38 C.F.R. 
§ 3.311(b)(2)(xxiii)-(xxiv)).

3. A service connected disability did not cause the veteran's 
death or contribute substantially or materially to cause 
his death.  38 U.S.C.A. § 1310, 5107 (West 1991); 
38 C.F.R. § 3.312 (1998).

4. The eligibility requirements for Dependents' Educational 
Assistance under 38 U.S.C., Chapter 35 have not been met.  
38 U.S.C.A. § 3501(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 21.3021 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. SERVICE CONNECTION CAUSE OF DEATH

Background

At the outset, the Board notes that the veteran had not filed 
any claims for disability benefits during his lifetime.  The 
death certificate reflects that the veteran died on February 
[redacted] 1987, at the age of 53.  The immediate cause of death was 
metastatic adenocarcinoma, unknown primary.  The death 
certificate reflects that a rib biopsy was performed in 
December 1986; no autopsy was performed. 

The widow asserts that her husband's cancer was 
adenocarcinoma, and that this particular cancer is found in 
the glands, such as the lung, the colon, the rectum, the 
kidney, the bladder, the pancreas, the liver, the breast, and 
the salivary glands.  She also asserts that [cancer in] these 
[glands] are service connectable.  The widow believes that 
service connection is warranted based on the presumptive 
provisions because her husband's cancer was detected within 
the 40-year presumption.

Service medical records and service department records dated 
for the period of December 1952 to January 1957 reveal that 
the veteran was a seaman (SN).  A July 1955 letter from the 
Joint Task Force 7, Task Group 7.3, for commendatory service 
during operation WIGWAM, an underwater atomic test in May 
1955.  The January 1957 separation examination was 
unremarkable.  

Medical records from Memorial Medical Center of Long Beach 
for the period of December 1986 to January 1987 reflect 
medical treatment by Drs. Arun, Bhalla, Cherlow, and Norris.  
In relevant part, these records include the initial medical 
consultation by Dr. Arun which reflects that the veteran had 
an onset of back pain 2 months earlier that was associated 
with heavy lifting and since that time, the pain in his back 
had worsened.  His impressions included low back pain and 
long-standing nicotine abuse and emphysema.

A December 1986 urology consultation report included a 
diagnostic impression of benign prostatic hypertrophy on 
examination and rule out adenocarcinoma of the prostate.  Dr. 
Norris, the urologist noted that it was doubtful at that time 
that the veteran had metastatic prostate disease, and more 
than likely with his anemia, the gastrointestinal system was 
probably involved.

A December 1986 chest x-ray reveals chronic inflammatory 
residuals in both lungs.  Pleural plaque left base 
anteriolaterally [sic], etiology and significance 
indeterminate, and mild emphysema.  A diagnostic radiology 
report dated in December 1986 reflects an examination to 
further evaluate a mass noted at the left 6th anterior rib.  
The radiologist opined that there was a metastases to the 
left 6th anterior rib and the body of the 12th thoracic 
vertebra.  A subsequent diagnostic radiology report reflects 
widespread metastatic disease with involvement of the liver, 
both adrenal glands, the vertebral bodies and the left iliac 
crest, left rib, and chest wall, with multiple enlarged nodes 
in the mediastinum and right hilum, as well as at least two 
parenchymal nodules in the right mid lung zone.  A definite 
primary tumor was not clearly delineated.

The discharge diagnosis was metastatic adenocarcinoma, 
widespread throughout the body.  Dr. Bhalla noted that the 
veteran was investigated thoroughly, that a final diagnosis 
of widespread multiple metastasis had been established, and 
that the veteran was transferred to Dr. Ciarallo for 
radiation therapy.  Dr. Ciarolla, oncologist, noted that the 
veteran had a soft tissue mass at the level of the 12th 
thoracic and 1st lumbar vertebra, fairly severe back pain, 
lytic lesions in the bones, complaints of epigastric 
discomfort different from his chronic back pain, and that the 
veteran had smoked several packs of cigarettes a day for 
approximately 30-40 years.  Dr. Ciarolla's diagnostic 
impression included metastatic adenocarcinoma of the bone: 
the primary [site was] not clear at that time but clearly the 
lung was highly suspect in view of his extensive smoking 
history.  In addition, the presence of adrenal enlargement 
suggested possible adrenal metastases that would be expected 
behavior for bronchogenic carcinoma.  "Other possibilities, 
only prostate cancer is amen[ ]able to a simple therapy and 
this [was] felt to be unlikely on the basis of his 
examination".  In another note, Dr. Ciarolla noted that the 
veteran had metastatic adenocarcinoma to the bone, left 
axilla (likely), prostate would be most treatable but seems 
to be unlikely - suspect lung (smoker) or gastrointestinal 
primary.

The radiation oncology consultation report of Dr. Cherlow 
noted that the veteran had epigastric discomfort and some 
urinary difficulty recently, that x-rays revealed lytic 
lesions in the left 6th anterior ribs, occipital and parietal 
bones, and a left adrenal mass.  Dr. Cherlow further noted 
that the primary site of the metastatic adenocarcinoma had 
not yet been determined.  Other records from the inpatient 
hospitalization reflect that a CAT scan was performed which 
revealed pulmonary nodules, mediastinal/hilar adenopathy, 
adrenal metastasis, lung primary [was] suggested.  

Letters written by Dr. Ciarolla in January 1987 reflect that 
he had been seeing the veteran for several weeks, that he had 
metastatic cancer to the bone, that he was 100 percent 
disabled, and that he required a full-time attendant.  A 
September 1995 letter from the Oncology Hematology 
Consultants, Inc., for Dr. Ciarolla, reflects that according 
to storage records, the veteran's records were destroyed 
after 7 years of storage.  

An April 1996 letter from the Defense Nuclear Agency (DNA) 
reflects that the veteran was present at Operation WIGWAM, an 
U.S. atmospheric nuclear test series in May 1955.  A careful 
search of the WIGWAM dosimetry data reveals a recorded film 
badge dosage of zero rem gamma for the veteran.  (An upper 
bound dose is 0.1-rem gamma).  According to scientific dose 
reconstruction, the veteran virtually had no potential for 
exposure to neutron radiation.  The veteran's internal 
exposure potential was less than 0.150-rem (fifty year) 
committed dose equivalent to the bone.  The corresponding 
committed dose to the lung was also less than 0.150-rem.  The 
history of the USS Wright (CVL 49) reflects that the highest 
recorded radiation dose aboard ship was 0.165-rem gamma and 
the mean was 0.005-rem gamma.  WIGWAM exposures were well 
within the present national occupational radiation exposure 
standards that permit 5.0-rem per calendar year.  An 
Executive Summary from the National Academy of Sciences (NAS) 
was attached which addressed the accuracy of the radiation 
exposure information.

A document entitled History of the USS Wright (CVL-49) During 
Operation WIGWAM (1955) reflects that air samples taken 
topside on USS Wright for the nine hours following detonation 
showed completely negative results, indicating the complete 
absence of fall-out at the Wright's location.  A check for 
contaminated water through which the ship passed gave no 
evidence of contamination.  

In May 1996, the RO sent the claim to the Director of 
Compensation and Pension Services and to the Under Secretary 
for Health for an opinion as to the relationship between 
ionizing radiation exposure and the development of metastatic 
adenocarcinoma of the bone from a presumed lung or prostate 
primary.

A June 1996 memorandum from the Chief of Public Health and 
Environmental Hazards Officer to the Director of Compensation 
and Pension Service reflects that in their opinion it was 
unlikely that the veteran had a primary bone malignancy, 
given the histologic appearance and involvement of multiple 
other sites.  The memorandum noted that the most common 
primary sites identified at autopsy in patients who have had 
adenocarcinomas of unknown primary site are lung and pancreas 
(responsible for about 40 percent) as well as stomach, colon, 
and liver.  Prostate cancer was a relatively infrequent cause 
and apparently, this was not thought to be likely in the 
veteran's case because of lack of prostate abnormalities on 
examination and normal value for the acid phosphatase.  It 
was offered that a calculated exposure to 27.83, 6.59, 7.59, 
18.61, and 1.23 rads at age 21 in a known, regular smoker 
provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that 
lung, pancreatic, stomach, colon, or liver cancer, 
respectively, were related to exposure to ionizing radiation 
(CIRRPC Science Panel Report Number 6, 1988, page 29).  In 
their opinion, it was unlikely that the veteran's metastatic 
adenocarcinoma of unknown origin can be attributed to 
exposure to ionizing radiation in-service.

The Director of Compensation and Pension Service in a June 
1996 letter concurred in the opinion of the Chief of Public 
Health and Environmental Hazards Officer that there was no 
reasonable possibility that the veteran's disability was the 
result of such exposure.  

Testimony from the May 1997 personal hearing at the RO 
reflects that the veteran was first diagnosed with cancer two 
months before his death.  Transcript, hereinafter T., at 2.  
It was initially thought that the veteran had bone cancer.  
T. at 2.  It was adenocarcinoma and the primary [site] was 
unknown.  T. at 2.  A definitive diagnosis of where the 
cancer started was never determined.  T. at 3.  The veteran 
thought he had injured his back at work and was seeing a 
chiropractor.  T. at 3.  His symptoms started a couple of 
months prior to being admitted to the hospital, probably in 
the summer of 1986.  T. at 3.  The pain grew progressively 
worse, he was admitted to the hospital, and diagnosed with 
cancer.  T. at 3.  The widow testified that she had no idea 
that the veteran had participated in bomb testing prior to or 
at the time of his death.  T. at 4.  She believes his cause 
of death is service related because when the veteran 
separated from service, he experienced nausea.  T. at 6, 8.  
She relates his nausea and difficulty eating to a doctor's 
thought that the cancer was gastrointestinal.  T. at 3, 6, 8.  
She believes his radiation exposure occurred coincident to 
the ship's collecting radiation samples.  T. at 9.  At that 
time, the appellant submitted documents relative to Operation 
WIGWAM which reflect that dosimetry was unavailable for 45 
service men aboard the USS Wright, that 36 crew members were 
exposed to between 0.1 to 0.165 roentgen, and that the USS 
Wright was in Rad-Safe section during Operation WIGWAM.  

Testimony from the April 1999 Travel Board hearing reflects 
that the veteran was involved in Operation WIGWAM aboard the 
USS Wright, that he had to be on deck, that the ship was 
within a 5-mile radius of a detonated barge, and that the 
service men thought wearing the [radiation] badges was a joke 
and switched them amongst themselves.  Travel Board 
Transcript, hereinafter TB., at 4, 9.  The appellant believes 
that her husband died of adenocarcinoma which is glandular in 
nature.  TB. at 10.  She added that since a specific gland 
was not determined as the primary site of the adenocarcinoma 
at the time of his death, it must have been one of the glands 
for which presumptive service connection could be 
established.  TB. at 10.  Doctors told her that cancer had 
metastasized to the bones.  TB. at 4-6.  No doctor has told 
her that the veteran's death was directly related to his 
military service.  TB. at 3.  The doctors were unable to 
determine where the adenocarcinoma originated.  TB. at 5.  No 
autopsy was performed.  TB. at 5.  She added that he smoked.  
TB. at 11.  Prior to December 1986, the veteran did not know 
he had cancer.  TB. at 5-6.  He died 2 months later.  TB. at 
5.  

During the April 199 Travel Board hearing, the appellant 
submitted medical text, Mark Renneker, M.D., Understanding 
Cancer, (Third Edition), noting to the effect that cancers of 
the pancreas, liver, gallbladder, urinary tract, kidney, 
bladder, colon, rectum (and anus), mouth, throat, prostate, 
and lung are types of adenocarcinomas.


Analysis

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation (DIC) if a service-connected 
disability either caused or contributed substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 1999); 38 C.F.R. § 3.312 (1998).  
Furthermore, DIC payments may be based on total disability of 
the veteran due to a service-connected disability.  38 
U.S.C.A. § 1318 (West 1991 & Supp. 1999).  In order to have 
been service-connected, a disability must have been incurred 
in-service, or proximately due to a service-connected 
disability.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.310 (1998).  

The Court held in Ramey v. Brown, 9 Vet. App. 40, 46 (1996), 
that the first requirement for service connection for the 
cause of the veteran's death is that the current disability 
must be the condition that caused the veteran's death.  In 
addition, a disease associated with exposure to radiation 
listed in 38 C.F.R. § 3.309 (1998) will also be considered to 
have been incurred in-service under the circumstances 
outlined therein.  Specifically, if a veteran, while on 
active duty, active duty for training, or inactive duty 
training, participated in a radiation-risk activity, as 
defined by regulation, the following diseases shall be 
service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 (1998) are also 
satisfied: Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d).

In addition, service connection may be granted for a 
radiogenic disease listed in 38 C.F.R. § 3.311(b)(2), or if 
the claimant has cited or submitted competent scientific or 
medical evidence that the disease is a radiogenic disease, if 
the requirements of 38 C.F.R. § 3.311(b)(1) have been met.  
Radiogenic disease for the purposes of 38 C.F.R. § 3.311 
(1998) means a disease that may be induced by ionizing 
radiation and shall include the following: All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
cancer of the thyroid, breast, lung, bone, liver, skin, 
esophagus, stomach, colon, pancreas, kidney, urinary bladder, 
salivary gland, and ovary; multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum and lymphomas other than 
Hodgkin's disease.  38 C.F.R. § 3.311(b)(2).

Following a preliminary review of the record, it was 
determined that the basis for July 1996 denial of service 
connection for the cause of the veteran's death due to 
ionizing radiation exposure was based upon the fact that the 
VA had determined that there was no likely relationship of 
the adenocarcinoma, unknown primary, to the veteran's actual 
level of radiation exposure in-service.  Nor did the 
condition appear during service for the purpose of 
establishing service connection on a direct basis. 

The United States Court of Appeals for the Federal Circuit 
has determined that Section 5 of the veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, 98 Stat. 2725, 2727-29 (1984), did not preclude, or 
authorize VA to preclude, a claimant from proving that he or 
she has a disability as a result of exposure to ionizing 
radiation in-service under the provisions of 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(d) despite the fact that the 
claimed disability is not a potentially radiogenic disease 
under 38 C.F.R. § 3.311.  Combee v. Principi, 4 Vet. App. 78 
(1993), Rev'd. Sub Nom. Combee v. Brown, 34 F.3d. 1039 (Fed. 
Cir. 1994).  It was noted that as a result of Combee, 38 
C.F.R. § 3.311 was revised effective in September 1994 to 
provide that if a claimant cites or submits competent medical 
or scientific evidence that the claimed condition is a 
radiogenic disease, the claim will be considered under 38 
C.F.R. § 3.311.  According to the Federal Register dated on 
September 24, 1998, VA amended by final rule that prostate 
cancer and any other cancer shall be included in the list of 
radiogenic diseases in 38 C.F.R. § 3.311(b)(2).  See 63 Fed. 
Reg. 50993-50995 (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (hereinafter, "the Federal 
Circuit") has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d. 1039 (Fed. Cir. 1994).  However, the Court 
has held that where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Moreover, in a recent decision, Hilkert v. West, 12 Vet. 
App. 145 (1999), the Court held that the Under Secretary of 
Benefits must consider the factors set forth under the 
provisions of 38 C.F.R. § 3.311(e).  Under that regulation, 
the factors to be considered in determining whether a 
veteran's disease resulted from exposure to ionizing 
radiation in-service include:

(1) The probable dose, in terms of dose 
type, rate and duration as a factor in 
inducing the disease, taking into account 
any known limitations in the dosimetry 
devices employed in its measurement or 
the methodologies employed in its 
estimation;

(2) The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology;

(3) The veteran's gender and pertinent 
family history;

(4) The veteran's age at time of 
exposure;

(5) The time-lapse between exposure and 
onset of the disease; and

(6) The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease.

Id at 148.

In this regard, the Board notes that once it is determined 
that a veteran has a radiogenic disease, radiation dose is a 
factor to be considered under 38 C.F.R. 3.311(e)(1) in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in-service.  VA must obtain an 
assessment of the size and nature of the radiation dose to 
which the veteran was exposed during military service and 
consider the probable dose and several other factors in 
determining whether the disease resulted from that exposure.  
38 C.F.R. 3.311(a)(2).  

With regard to the possibility of service connection for the 
cause of death on a basis that does not involve ionizing 
radiation exposure, the Board finds that service connection 
has not been shown.  There is no competent medical evidence 
in the record that establishes that the veteran developed 
metastatic adenocarcinoma unknown primary within a year of 
service.  38 C.F.R. §§ 3.307(a), 3.309(d) (1998).  The cancer 
was detected in 1986.  

Under the provisions of 38 C.F.R. § 3.311(a)(2)(i) dose data 
will be obtained from the Department of Defense.  However, in 
Earle v. Brown, 6 Vet. App. 558, 559-61 (1994), the Court 
invalidated a M21-1 provision which provided that the only 
means of substantiating radiation-risk activity was by the 
Defense Nuclear Agency (DNA) because it was a substantive 
rule.  Rather, the Court held that there was a VA duty to 
pursue other possible sources of evidence.  In the instant 
case, the DNA provided corroborative sources for the data 
submitted in this case, such as an Executive Summary from the 
NAS.  As noted above, an April 1996 letter from the DNA 
reflected that the veteran was present at Operation WIGWAM, 
that he had a recorded film badge dosage of zero rem gamma, 
and that the veteran virtually had no potential for exposure 
to neutron radiation.  According to scientific dose 
reconstruction, the veteran's internal exposure potential was 
less than 0.150-rem (fifty year) committed dose equivalent to 
the bone.  The corresponding committed dose to the lung was 
also less than 0.150-rem.  

In this case, it appears that the appellant questions the 
accuracy of the reconstructed dose estimate as it applies to 
her husband based on the fact that during the testing 
veteran's switched [dosimetry film] badges with one another 
and did not take the process seriously.  However, based on 
DNA's conclusion that the maximum dose exposure to any 
service member aboard the USS Wright was 0.165-rem gamma with 
the mean being 0.005-rem gamma, which equates with radiation 
exposure well within the present national occupational 
radiation exposure standards which permit 5.0-rem per 
calendar year.  Further, the appellant has not submitted any 
evidence to support her contentions that her husband's dose 
exposure may have been higher.  Therefore, there is no 
apparent reason from the evidence to contest or question the 
reconstructed dose estimate.  

The focus of the Board's inquiry now turns to whether the 
veteran's metastatic adenocarcinoma resulted from his dose of 
ionizing radiation.  

In this regard, the Chief of Public Health and Environmental 
Hazards Officer opined that it was unlikely that the veteran 
had a primary bone malignancy, given the histologic 
appearance and involvement of multiple other sites.  In their 
opinion, it was unlikely that the veteran's metastatic 
adenocarcinoma of unknown origin could be attributed to 
exposure to ionizing radiation in-service.  The Director of 
Compensation and Pension Service concurred in the opinion of 
the Chief of Public Health and Environmental Hazards Officer 
that there was no reasonable possibility that the veteran's 
disability was the result of such exposure.

Notably, however, the appellant has not presented any 
evidence to suggest the clinical significance of the assessed 
radiation exposure to the etiology of the metastatic 
adenocarcinoma.  Rather, the appellant has presented two 
medical opinions, which speculate on the primary [site] 
without a definitive determination.  This evidence indicates 
that the veteran's medical history was significant for a 30-
40 year history of smoking, recent severe back pain, and 
epigastric discomfort.  In this context, it was noted that 
following the 1986 hospitalization, widespread metastatic 
adenocarcinoma was found with unknown primary.  Although the 
amended provisions of 38 C.F.R. § 3.311(b)(2) includes any 
other cancer among the recognized radiogenic disease induced 
by ionizing radiation, which at first blush creates potential 
entitlement, the Board emphasizes that the veteran's exposure 
was determined to be zero rem, not a dose considered to cause 
cancer.  Moreover, while the appellant has submitted medical 
text, which identifies the most common types of 
adenocarcinomas, she has not provided any additional medical 
evidence which addresses the next step of inquiry, which is, 
whether the dose of ionizing radiation to which the veteran 
was exposed during service was causally related to his 
development of widespread metastatic adenocarcinoma. 

Further, the Board notes that the Federal Circuit, in Combee 
v. Brown, 34 F.3d. 1039 (1994), held that the radiogenic 
diseases found at 38 C.F.R. § 3.311(b)(2) were not intended 
to be an exclusive list of diseases warranting service 
connection and that section 3.311 provided an alternative 
means to establish service connection in such circumstances.  
In this case, the Board notes that the appellant has been 
afforded the opportunity to prove that exposure to ionizing 
radiation during service actually caused the claimed 
disability, and that service connection is therefore 
warranted under 38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. § 
3.303(d).  In this regard, the appellant was given notice of 
the basis for entitlement to service connection for the cause 
of death due to radiation exposure and provided an 
opportunity to supply competent scientific or medical 
evidence that the veteran's adenocarcinoma was a radiogenic 
disease due to in-service exposure.  38 C.F.R.
§ 3.311(b)(2)(xxiv) (1998).

The Board recognizes that the thrust of the appellant's prior 
contentions were that the metastatic adenocarcinoma unknown 
primary was a radiogenic disorder for which entitlement to 
service connection could be established on a presumptive 
basis.  Nevertheless, applicable regulations do not end the 
Board's inquiry at that junction.  This necessarily requires 
the presentation of competent medical evidence that the 
claimed disease is the result of the dose exposure of 
ionizing radiation during service.  Whether entitled to the 
presumption provisions afforded under 38 C.F.R. § 3.309, 
competent medical evidence must demonstrate that the claimed 
disease has resulted from exposure to ionizing radiation.  
Thus, there is no supporting clinical evidence of record, 
which demonstrates that the adenocarcinoma resulted from the 
dose of ionizing radiation to which the veteran was exposed.  
The Board finds that, notwithstanding the record establishing 
the veteran's participation in atmospheric nuclear weapons 
testing, his exposure to ionizing radiation as a result 
thereof, and the appellant's evidentiary assertions 
associating the veteran's metastatic adenocarcinoma to that 
exposure, the evidence is not sufficient to establish 
entitlement to service connection for metastatic 
adenocarcinoma.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required.  Darby v. Brown, 10 Vet. App 
243, 246 (1997); Ruiz v. Brown, 10 Vet. App. 352, 357 (1997).

The only other evidence for the appellant's claim are her 
statements asserting that the veteran's cause of death was 
related to ionizing radiation exposure.  However, while it is 
well established that lay evidence is acceptable to prove the 
occurrence of an injury during active duty, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), the Court has held that 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  Id.; Fluker v. Brown, 5 Vet. App. 296, 
299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox 
v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 5 
Vet. App. at 92-93; Clarkson v. Brown, 4 Vet. App. 565, 567 
(1993).

Following a careful and considered review of the evidence of 
record, when evaluated in the context of the regulatory 
criteria, the Board finds that the evidence fails to 
establish entitlement to service connection for metastatic 
adenocarcinoma due to exposure to ionizing radiation.  
Accordingly, entitlement to service connection for the cause 
of the veteran's death is denied.

In deciding this issue, the Board is most sympathetic to the 
appellant.  However, absent competent evidence demonstrating 
that the applicable legal criteria have been met, the Board 
is without authority to the VA benefit sought in this case.


II. DEPENDENTS' EDUCATION ASSISTANCE

In May 1995, the appellant essentially asserted a claim for 
benefits as a result of the death of her husband, the 
veteran.  

The legal criteria specifies that Dependents' Educational 
Assistance benefits under Chapter 35 is extended to the 
surviving spouse of a veteran if he or she meets particular 
criteria, and if the veteran's death is attributed by VA to a 
service-connected disability or service incurred disability.  
38 U.S.C.A. §§ 3501(b), 3512; 38 C.F.R. § 21.3021(a) (1998).  
The purpose of the educational program is to assist the 
surviving spouse in preparing to support him or herself at a 
standard of living level which the veteran, but for the 
veteran's death, could have expected to provide for the 
veteran's family.  38 U.S.C.A. § 3500 (West 1991 & Supp. 
1998).  Therefore, this claim as it is before the Board, is 
premised on the presumption that service connection has been 
granted for the veteran's death.  However, in view of the 
Board's decision, as set forth above, the service connection 
is not warranted for the veteran's death and the Board is 
without authority to grant the benefit sought on appeal.  The 
Court has held that where, as in the appellant's case, the 
law and not the evidence is dispositive of the claim, the 
claim should be denied because of lack of entitlement under 
the law.  Sabonis at 430.  Therefore, the appellant's claim 
as to Dependents' Educational Assistance benefits under 
Chapter 35 must be denied.  See 
Darby and Ruiz, both supra.




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code, is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

